DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments in the Amendment filed April 13, 2022 (herein “Amendment”), with respect to the rejection of claims 1-2, 6-7 and 13-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-2, 6-7 and 13-18 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s arguments and amendments in the Amendment, with respect to the objection of claims 1, and 13 and claims depending therefrom, have been fully considered and are persuasive.  The objection of claims 1, and 13 and claims depending therefrom has been withdrawn. 
Applicant's arguments, amendments and evidence filed in the Amendment regarding the rejection of claim 8 under 35 U.S.C. §112(a) and (b) have been fully considered but they are not persuasive. Specifically, Applicant sets forth on pages 13-14 of the Amendment that the clustering step is associated with the GMM model and the establishing and adjusting steps are associated with the HMM model, and that the HMM model has three specific problems. Applicant concludes that such disclosures within the Specification support the claimed “clustering the characteristic parameters through Gaussian Mixture Models to obtain clustered characteristic parameters at a third power level; establishing an observation state of Hidden Markov HMM model on the clustered characteristic parameters; adjusting a model parameter of the Hidden Markov HMM model by Baum-Welch algorithm to maximize P(σlλ), wherein λ is the model parameter, σ is the observation state, wherein establishing an observation state of Hidden Markov HMM model on the clustered characteristic parameters and adjusting a model parameter of the Hidden Markov HMM model by Baum-Welch algorithm to maximize P(σlλ) is performed at a fourth power level higher than the third power level.” 
The outstanding issue with the lack of enablement support for claim 8, and now claims 1 and 13 which recite similar limitations, is that, the Specification fails to set forth specifically power levels associated with the clustering and adjusting steps. While the Specification on page 8, at least discloses that a “co-processor that can reduce the power consumption of voice recognition,” the individual steps executed by the co-processor being at different power levels, is not disclosed.
Contrary to Applicant’s contentions on page 13 of the Amendment, one of ordinary skill in the art would not understand in view of the Specification and what is well-known by one of ordinary skill, that the disclosed clustering is performed at a lower power level than the adjusting a model parameter step. To the extent Applicant contends that paragraphs 95-108 of the Publication at least disclose complexities of the respective clustering and adjusting limitations, the Examiner finds that the description in paragraphs 95-108 does at least appear to set forth that the clustering with GMM has less operations/problems to solve and thus has greater complexity than the adjusting step of the HMM. However, so far as understood by the Examiner, an increased number of computations for one method step over another is not a necessary and sufficient condition to require that method step to feature a higher power level over the power level of the other. For example, if a complex step has less data to process, it is possible for that step to require less power/less computation overall then a simple step that is executed numerous times in processing a greater amount of data.
To expedite prosecution, a call and voicemail was made to Applicant’s representative, on 4/25/2022 to discuss further the support in the Specification. However, as of the date of writing this action, the Examiner has not heard from Applicant’s representative. Therefore, the rejection against claim 8 is maintained, and now all the other pending claims are also rejected under 35 U.S.C. 112(a) and (b) as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8 and 13, and claims 2, 6-7, 14-18 which depend therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 recites “clustering the characteristic parameters through Gaussian Mixture Models to obtain clustered characteristic parameters at a third power level of the voice control system; establishing an observation state of Hidden Markov HMM model on the clustered characteristic parameters ... performed at a fourth power level higher than the power level,” (with similar limitations recited in claims 8 and 13) however, the Specification does not appear to provide written description support for these limitations. The Examiner has reviewed paragraphs 95-114 of the PgPub of the present Application (US 2020/0027462 A1), which were paragraphs proffered by Applicant as providing support to the amended claims. However, the Examiner is unable to find in these paragraphs or any other paragraphs disclosing power levels distinguishing the clustered step from the establishing step. At least, para. 82 of the Pre-grant Publication (herein “Publication”) of the present Application discloses the co-processor as having low-power consumption, however, distinctions between operations of the co-processor versus other presumably higher power level processor (different processor? same co-processor?) operations was not found in the Specification upon review by the Examiner. Further, no disclosure in the Specification regarding the clustering being at a different (lower) power level than the adjusting a model parameter step at a fourth/higher power level, was found.
Nor would one of ordinary skill in the art understand that the disclosed clustering is performed at a lower power level than the adjusting a model parameter step. To the extent Applicant contends that paragraphs 95-108 of the Publication at least disclose complexities of the respective clustering and adjusting limitations, the Examiner finds that the description in paragraphs 95-108 does at least appear to set forth that the clustering with GMM has less operations/problems to solve and thus complexity than the adjusting step of the HMM. However, so far as understood by the Examiner, an increased number of computations for one method step over another is not a necessary and sufficient condition to require that method step to feature a higher power level over the power level of the other.
Claims 1, 8 and 13, and claims 2, 6-7, 14-18 which depend therefrom are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because support from the Specification cannot be found for the claimed “clustering the characteristic parameters through Gaussian Mixture Models to obtain clustered characteristic parameters at a third power level; establishing an observation state of Hidden Markov HMM model on the clustered characteristic parameters ... performed at a fourth power level higher than the third power level,” (as recited in claim 1, with similar limitations recited in claims 8 and 13) it is unclear and indefinite as to the proper broadest reasonable interpretation to be given to the above claim limitations, in view of the Specification.

Allowable Subject Matter
Claims 1, 8 and 13, and claims 2, 6-7, 14-18 which depend therefrom would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a), and 35 U.S.C. 112(b), set forth in this Office action. Specifically, the closest cited art of record includes the combination as set forth above in the rejection for claim 13, of Rosner, Kim, Min NPL, Mitchell, Lee NPL and Gotanda. Further, while Lee NPL teaches the claimed clustering the characteristic parameters through Gaussian Mixture Models to obtain clustered characteristic parameters; establishing an observation state of Hidden Markov HMM model on the clustered characteristic parameters, none of Lee NPL, Rosner, Kim, Min NPL, Mitchell or Gotanda, whether considered alone, or in a combination obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, teaches or suggests that the clustering and the establishing limitations are performed at different power levels, where the clustering is performed at a smaller power level than the establishing. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656